Citation Nr: 0416945	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-07 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a period of active duty from January 11, 1955, to 
January 22, 1958, a period of inactive service in the United 
States Army Reserves from 
January 22, 1958, to February 16, 1959, and a period of 
active duty from 
February 17, 1959, to March 2, 1960, constitute one period of 
active duty.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had a period of active service from January 11, 
1955, to January 22, 1958, from which he was released under 
honorable conditions and a period of active service from 
February 17, 1959, to March 2, 1960, from which he was 
discharged under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in April 2001 by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative, if any, if further action is 
required on their part.  


REMAND

Upon request, a claimant is entitled to a hearing at any time 
on any issue involved in a claim within the purview of part 3 
of Title 38, Code of Federal Regulations, subject to the 
limitations described in 38 C.F.R. § 20.1304.  See 
38 C.F.R. § 3.103(c) (2003).  

An appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board or 
until the date the appellate decision is promulgated by the 
Board, whichever comes first, during which they may submit a 
request for a personal hearing.  38 C.F.R. § 20.1304(a) 
(2003).

In the veteran's case, on April 28, 2004, the RO sent him a 
letter notifying him that his appeal was being certified to 
the Board.  On May 27, 2004, the Board received a letter 
which the veteran had sent to the RO in which he requested a 
hearing at the RO before a Decision Review Officer (DRO).  
The veteran's request for a hearing was received within the 
90 day period permitted by 38 C.F.R. § 20.1304(a).

The Board notes that the veteran has been afforded hearings 
in connection with his current appeal in June 2000, November 
2001, and April 2003, and that he failed to report for a 
hearing on April 28, 2004.  Nevertheless, he has requested 
another hearing at the RO before a DRO, and he has a right to 
such a hearing under the terms of 38 C.F.R. § 3.103(c).  

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a hearing before a Decision Review 
Officer.

2.  After the hearing is held or in the 
event that the veteran fails to appear 
for the hearing and does not request that 
the hearing be rescheduled, the RO should 
re-adjudicate the issue on appeal based 
on a consideration of all of the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative, if any, should be 
provided with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative, if any, should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


